Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/2019 has been considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 3/15/2018. It is noted, however, that applicant has not filed a certified copy of the DE102018203998.4 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I, Species I, claims 1-6 and 13-15 in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground(s) that the restriction between groups I and II and I and III is moot in light of the amendments to the claims.
This is not found persuasive because, despite the amendments to the claims, the inventions are still independent or distinct from one another. The apparatus as claimed can be practiced with a method materially different than that defined by claim 11 or 12. In the case of Claim 11, the apparatus can be practiced by a method not requiring a stationary drive shaft, or rotating the output shaft before connected the actuator. In the case of Claim 12, the apparatus can be practiced with a method not requiring measuring the return spring, or making a selection based on the determined deflection. 
Applicant goes on to argue that Groups II and III contain overlapping subject matter and therefore the restriction is improper.
This is not found persuasive because the methods have a materially different design and contain mutually exclusive subject matter. Additionally the methods are not obvious variants of record.  
Lastly Applicant argues that the species identified in the office action do not represent a burden on the Examiner as the examiner did not list separate classifications for the species. 
This is not found persuasive because the species a distinct, and are not obvious variants of record. The listing of possible separate classification of species in a restriction is not required, nor is it the standard by which an examination burden due to distinct species is measured. Nevertheless, in the instant case, Species 1 would be classified in F16H35/00, and species 2 would be classified in F16H1/16. 
Additionally, as noted in the office action, the prior art applicable to one species would not likely be applicable to another species. While Applicant states that this reasoning is “merely conjecture based on hypothetical reasoning”, it is respectfully noted that examining the application, finding prior art, and making an analysis of its applicability to species represented in an Application is not required to establish an examination burden in a restriction/election requirement. Such a requirement would impose the very burden on the Examiner that a restriction is meant to avoid. Furthermore, the examiner can say with some certainty that a prior art reference without a worm drive could read on the claims of Group I and not be applicable to Group II. 
Claims 7-12 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

During the review of Applicants restriction traversal, it was noticed that the language of claims 16 and 19 appear to be identical and each depends from claim 11.  As the claims are withdrawn from consideration, and would only pose an issue should they be examined and found allowable, this was only noted for Applicants’ convenience. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rennen et al (US 2004/0129102 A).
Rennen discloses a controlling device for mechanically actuating a component, comprising: 
a housing (9), an electric motor (1), arranged in the housing, which has a drive shaft (2), an actuator (14) arranged externally on the housing and for coupling with the component to be actuated, a gear (see Figs. 1 and 4), arranged in the housing, which drivingly connects the drive shaft to an output shaft (11), connected to the actuator in a torque-proof manner and penetrating the housing, and a return spring (18) arranged in the housing, which in a case of a failure of the electric motor brings about a shifting of the actuator into a starting position (see abstract), wherein the return spring is mounted in the housing so that the return spring prestresses the actuator with a predetermined minimum restoring force (force generated by the spring) into the starting position.

Allowable Subject Matter
Claims 2-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK

Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658